DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 24 November 2020. Claims 23-42 are pending. 
Priority
The claims for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) are acknowledged. The prior art of record in the parent applications has been reviewed. 
The provisional application filed on 21 August 2014 having serial number 62/040,224 appears to be the earliest prior-filed application to contain adequate support under 35 U.S.C. 112(a) for the claims of the present application. Therefore, the claims are considered to be entitled to a priority date of 21 August 2014.
Information Disclosure Statement
The IDSes received on 24 November 2020, 27 January 2021, and 16 April 2021 have been considered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26, 28-35 and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,903,588 B2 (Schmüdderich et al., hereinafter "Schmüdderich") in view of US 9,542,846 B2 (Zeng et al., hereinafter "Zeng"). 

As to claim 23, Schmüdderich discloses an automated driving system for a vehicle, the system comprising: 
	an interface to obtain sensing data of an environment in a vicinity of the vehicle, the sensing data captured from at least one sensor device of the vehicle (col 5 ln 19-20 - "The at least one sensor can be [...] a camera"); and 
	at least one processing device (col 4 ln 57-59 - "The method according to the invention assumes to be performed on/by the host-vehicle or a respective computing system on board of the host-vehicle") configured to: 
	determine, from the sensing data, a first lane boundary and a second lane boundary of a lane of a road during navigation of the vehicle in a longitudinal direction of the lane, the first lane boundary on a first lateral side of the vehicle and the second lane boundary on a second lateral side of the vehicle opposite to the first lateral side of the vehicle (col 5 ln 26-27 - "the sensor can detect road infrastructure elements, such as [...] road/lane markings"); 
	determine, based on the sensing data, that an encroaching vehicle is approaching from a lateral side of the vehicle (col 4 ln 36 - "x.sub.i.sup.t: traffic object i at time t", col 5 ln 23-25 - "The at least one sensor according to the invention is especially configured to detect other traffic-participants, especially vehicles, and to measure their location and velocity", col 6 ln 42-45 - "Direct indicators provide variables, which are observable if and only if the behavior to be detected has started. E.g. for predicting a lane-change, direct indicators are lateral velocity, lateral position relative to the lane"); 
	determine a predicted position of the encroaching vehicle based on at least a lateral speed of the encroaching vehicle (col 5 ln 23-25, col 5 ln 64-col 6 ln 2 - "In the first step, the probability for each target vehicle to perform one of a set of possible movement behaviors is estimated by the so called context based prediction [...] Subsequently, some or all of these movement behaviors are validated by means of a physical prediction", col 10 ln 22-24 - "The task of a physical predictor [...] is to estimate the likelihood that x.sub.i.sup.t will be at position [...] at time t+.DELTA.t"). 
	Zeng teaches the limitations not expressly disclosed by Schmüdderich, namely: 
	a processing device (col 8 ln 31-32 - "The system described herein may be implemented on one or more suitable computing devices") configured to: determine, based on the predicted position of the encroaching vehicle, that the vehicle can bypass the encroaching vehicle before a lateral distance between the vehicle and the encroaching vehicle becomes less than a minimum distance (col 6 ln 23-26 - "The repulsive force generated by the potential field ensures that the vehicle follows the curve 48 with no imminent collision with overlapping occupied cells", col 7 ln 19-25 - "To calculate the potential field 52, let d.sub.T.sub.i denote the lateral displacement of the i-th selected target vehicle. With reference to FIG. 4, there are three displacements d.sub.T.sub.1, d.sub.T.sub.2 and d.sub.T.sub.3, corresponding to the target vehicles V1, V2, and V3, respectively, and D.sub.T.sub.i is the lateral displacement from the host vehicle at x.sub.T.sub.i (the shortest path to the estimated lane path from fusion module 42)"); and 
	cause the vehicle to maintain the lateral distance between the vehicle and the encroaching vehicle, such that a first lateral distance to one of the first and second lane boundary, on the lateral side of the vehicle that the encroaching vehicle is approaching from, is greater than a second lateral distance to the other of the first and second lane boundary on the lateral side of the vehicle opposite to the encroaching vehicle (col 6 ln 6-15 - "The collision-free virtual lane controller 44 generates a vehicle path without imminent collision with objects. Vehicle controls signals, including steering angle control signals and/or braking control signals, consistent with maintaining the collision-free path are then sent to a vehicle lateral actuator 46, which without limitation may include an electrical power steering actuator, an active front steering actuator, a rear-wheel steering assist actuator and/or a differential braking actuator", col 6 ln 59-61 - "Predicted lateral displacements, D.sub.L (from the left lane boundary) and D.sub.R (from the right lane boundary) can be used to compute the potential field").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Schmüdderich and Zeng because each relates to vehicle systems for avoiding collisions with adjacent vehicles. The combination would yield predictable results according to the teachings of Zeng by causing the vehicle to follow a path within its lane while avoiding a collision with an adjacent vehicle. 

As to claim 24, the combination of Schmüdderich and Zeng teaches the system of claim 22. 
	Zeng further teaches wherein the at least one processing device is further configured to cause the vehicle to perform a maneuver if the encroaching vehicle has crossed at least one safety threshold (col 8 ln 22-27 - "At step 74, the collision-free virtual lane controller 44 generates a virtual lane that is collision free using the enhanced artificial potential technique described above. At step 76, the desired torque and force necessary to control the vehicle steering and/or brake is calculated in the vehicle lateral actuator 46 to follow the 'virtual lane'").

As to claim 25, the combination of Schmüdderich and Zeng teaches the system of claim 24. 
	Zeng further teaches wherein the maneuver includes causing the vehicle to perform braking (col 6 ln 6-15, col 8 ln 22-27).

As to claim 26, the combination of Schmüdderich and Zeng teaches the system of claim 24. 
	Zeng further teaches wherein the maneuver includes causing the vehicle to perform steering to change direction of the vehicle (col 6 ln 6-15, col 8 ln 22-27).

As to claim 28, the combination of Schmüdderich and Zeng teaches the system of claim 24. 
	Zeng further teaches wherein the at least one safety threshold includes a minimum predetermined distance to maintain between the vehicle and the encroaching vehicle (col 7 ln 11-17 - "A target vehicle is considered to provide a potential field 52 when the target vehicles V1, V2 and V3 are in the same lane or adjacent lanes of the host vehicle 12, when the longitudinal displacement from the host vehicle 12 is within a predetermined threshold (e.g., 8 meters), or when a time-to-collision (TTC) with an approaching vehicle is less than a threshold (e.g., 2 seconds)", col 7 ln 26-30 - "The potential field 52 can be written as [...] k.sub.t D.sub.T.sub.i^2, if 1.8 < |D.sub.T.sub.i| < 5.4 meters").

As to claim 29, the combination of Schmüdderich and Zeng teaches the system of claim 24. 
	Zeng further teaches wherein the at least one safety threshold is based on a time to collision (col 7 ln 11-17).

As to claim 30, the combination of Schmüdderich and Zeng teaches the system of claim 23. 
	Zeng further teaches wherein the at least one processing device is further configured to: 
	determine, based on an acquisition of sensor data, the lateral distance between the vehicle and the encroaching vehicle in the predicted position (col 6 ln 59-61, col 7 ln 19-25).

As to claim 31, the combination of Schmüdderich and Zeng teaches the system of claim 23. 
	Schmüdderich further discloses wherein the at least one sensor device includes a camera, and wherein the sensing data includes at least one image captured from the camera (5 ln 19-20, col 5 ln 30-32 - "There are known approaches for the skilled person for detecting traffic signs, etc. based on camera-images").

As to claim 32, Schmüdderich discloses at least one non-transitory machine-readable storage medium comprising instructions stored thereupon, which when executed by a processor of a navigation system of a vehicle, cause the processor to perform operations (col 4 ln 61-66 - "The computing system relates to a system for performing the necessary computing or calculation operations. This system may be specially constructed for this purpose, or it may comprise at least a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer") comprising: 
	obtaining sensing data of an environment in a vicinity of the vehicle, the sensing data captured from at least one sensor device of the vehicle (col 5 ln 19-20); 
	determining, from the sensing data, a first lane boundary and a second lane boundary of a lane of a road during navigation of the vehicle in a longitudinal direction of the lane, the first lane boundary on a first lateral side of the vehicle and the second lane boundary on a second lateral side of the vehicle opposite to the first lateral side of the vehicle (col 5 ln 26-27); 
	determining, based on the sensing data, that an encroaching vehicle is approaching from a lateral side of the vehicle (col 4 ln 36, col 5 ln 23-25, col 6 ln 42-45); 
	determining a predicted position of the encroaching vehicle based on at least a lateral speed of the encroaching vehicle (col 5 ln 23-25, col 5 ln 64-col 6 ln 2, col 10 ln 22-24). 
	Zeng teaches the limitations not expressly disclosed by Schmüdderich, namely: 
	determining, based on the predicted position of the encroaching vehicle, that the vehicle can bypass the encroaching vehicle before a lateral distance between the vehicle and the encroaching vehicle becomes less than a minimum distance (col 6 ln 23-26, col 7 ln 19-25); and 
	causing the vehicle to maintain the lateral distance between the vehicle and the encroaching vehicle, such that a first lateral distance to one of the first and second lane boundary, on the lateral side of the vehicle that the encroaching vehicle is approaching from, is greater than a second lateral distance to the other of the first and second lane boundary on the lateral side of the vehicle opposite to the encroaching vehicle (col 6 ln 6-15, col 6 ln 59-61).
	See claim 23 for a statement of an obviousness rationale. 

As to claim 33, the combination of Schmüdderich and Zeng teaches the machine-readable storage medium of claim 32. 
	Zeng further teaches the instructions further to cause the processor to perform operations comprising: 
	causing the vehicle to perform a maneuver if the encroaching vehicle has crossed at least one safety threshold (col 8 ln 22-27).

As to claim 34, the combination of Schmüdderich and Zeng teaches the machine-readable storage medium of claim 33. 
	Zeng further teaches wherein the maneuver includes causing the vehicle to perform braking (col 6 ln 6-15, col 8 ln 22-27).

As to claim 35, the combination of Schmüdderich and Zeng teaches the machine-readable storage medium of claim 33. 
	Zeng further teaches wherein the maneuver includes causing the vehicle to perform steering to change direction of the vehicle (col 6 ln 6-15, col 8 ln 22-27).

As to claim 37, the combination of Schmüdderich and Zeng teaches the machine-readable storage medium of claim 33. 
	Zeng further teaches wherein the at least one safety threshold includes a minimum predetermined distance to maintain between the vehicle and the encroaching vehicle (col 7 ln 11-17, col 7 ln 26-30).

As to claim 38, the combination of Schmüdderich and Zeng teaches the machine-readable storage medium of claim 33. 
	Zeng further teaches wherein the at least one safety threshold is based on a time to collision (col 7 ln 11-17).

As to claim 39, the combination of Schmüdderich and Zeng teaches the machine-readable storage medium of claim 32. 
	Zeng further teaches the instructions further to cause the processor to perform operations comprising: 
	determining, based on an acquisition of sensor data, the lateral distance between the vehicle and the encroaching vehicle in the predicted position (col 6 ln 59-61, col 7 ln 19-25).

As to claim 40, the combination of Schmüdderich and Zeng teaches the machine-readable storage medium of claim 32. 
	Schmüdderich further discloses wherein the at least one sensor device includes a camera, and wherein the sensing data includes at least one image captured from the camera (col 5 ln 19-20, col 5 ln 30-32).

As to claim 41, Schmüdderich discloses an apparatus, comprising: 
	means for obtaining sensing data of an environment in a vicinity of a vehicle, the sensing data captured from at least one sensor device of the vehicle (col 5 ln 19-20); 
	at least one processing means (col 4 ln 61-66) for: 
	determining, from the sensing data, a first lane boundary and a second lane boundary of a lane of a road during navigation of the vehicle in a longitudinal direction of the lane, the first lane boundary on a first lateral side of the vehicle and the second lane boundary on a second lateral side of the vehicle opposite to the first lateral side of the vehicle (col 5 ln 26-27); 
	determining, based on the sensing data, that an encroaching vehicle is approaching from a lateral side of the vehicle (col 4 ln 36, col 5 ln 23-25, col 6 ln 42-45); 
	determining a predicted position of the encroaching vehicle based on at least a lateral speed of the encroaching vehicle (col 5 ln 23-25, col 5 ln 64-col 6 ln 2, col 10 ln 22-24). 
	Zeng teaches the limitations not expressly disclosed by Schmüdderich, namely: 
	determining, based on the predicted position of the encroaching vehicle, that the vehicle can bypass the encroaching vehicle before a lateral distance between the vehicle and the encroaching vehicle becomes less than a minimum distance (col 6 ln 23-26, col 7 ln 19-25); and 
	causing the vehicle to maintain the lateral distance between the vehicle and the encroaching vehicle, such that a first lateral distance to one of the first and second lane boundary, on the lateral side of the vehicle that the encroaching vehicle is approaching from, is greater than a second lateral distance to the other of the first and second lane boundary on the lateral side of the vehicle opposite to the encroaching vehicle (col 6 ln 6-15, col 6 ln 59-61).
	See claim 23 for a statement of an obviousness rationale. 

As to claim 42, the combination of Schmüdderich and Zeng teaches the apparatus of claim 41. 
	Schmüdderich further discloses the apparatus further comprising: 
	sensing means for capturing the sensing data (col 5 ln 19-20, col 5 ln 30-32).

Claims 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Schmüdderich in view of Zeng and US 7,647,178 B2 (Ekmark et al., hereinafter "Ekmark").

As to claim 27, the combination of Schmüdderich and Zeng teaches the system of claim 24. 
	Ekmark teaches the claim limitations not expressly disclosed or taught by Schmüdderich and Zeng, namely: 
	wherein the maneuver includes causing the vehicle to change lanes (Fig 2, col 4 ln 21-22 - "G represents the maneuvers through which collision will be avoided").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Schmüdderich and Ekmark because each relates to collision avoidance systems for vehicles. The combination would yield predictable results according to the teachings of Ekmark by allowing the vehicle to navigate a traffic scenario without using excessive steering changes. 

As to claim 36, the combination of Schmüdderich and Zeng teaches the machine-readable storage medium of claim 33. 
	Ekmark teaches the claim limitations not expressly disclosed or taught by Schmüdderich and Zeng, namely: 	wherein the maneuver includes causing the vehicle to change lanes (Fig 2, col 4 ln 21-22). 
	See claim 27 for a statement of an obviousness rationale.
Conclusion
The prior art made of record on Form 892 (Notice of References Cited) and not relied upon is considered pertinent to applicant's disclosure because it generally relates to collision avoidance systems for vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669